       Case 4:18-cv-06862-YGR Document 56 Filed 10/16/19 Page 1 of 1



 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                             NORTHERN DISTRICT OF CALIFORNIA

 6

 7   SALES TRANSACTION SYSTEMS, LLC,                     Case No. 4:18-CV-6862-YGR
 8                     Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                         STIPULATION TO VACATE ALL
 9          v.                                           DEADLINES
10   POYNT CO.,                                           Judge: Hon. Yvonne Gonzalez Rogers
                                                          Trial Date: TBD
11                     Defendant.                         Date Action Filed: Nov. 13, 2018
12
            Having considered Plaintiff Sales Transaction Systems, LLC’s (“STS”) and Defendant
13
     Poynt Corporation’s (“Poynt”) stipulation to stay all case deadlines while STS investigates a
14
     potential issue of standing raised by Poynt, and good cause appearing in support thereof,
15
            IT IS HEREBY ORDERED that the stipulation (Dkt. No. 55) is GRANTED. All existing case
16
     deadlines are VACATED.
17
            IT IS FURTHER ORDERED that the parties file either a stipulated case schedule or a
18
     dismissal by Friday, November 1, 2019. The Court SETS a compliance hearing for Friday,
19
     November 8, 2019 at 9:01 AM.
20
21
            IT IS SO ORDERED on this 16th day of October 2019.
22

23

24                                                        Hon. Yvonne Gonzalez Rogers
                                                           United States District Judge
25

26
27

28
                                                                             [PROPOSED] ORDER GRANTING
                                                                      STIPULATION RE VACATING DEADLINES
                                                                             CASE NO. 4:18-CV-6862-YGR
